Citation Nr: 1535556	
Decision Date: 08/19/15    Archive Date: 08/31/15

DOCKET NO.  10-05 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Nye, Associate Counsel 

INTRODUCTION

The Veteran had active military service from October 2003 to March 2004 and from August 2006 to December 2007, with additional service in the Army Reserves.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota.

This case was previously before the Board in May 2014, at which time the appeal was remanded to the Agency of Original Jurisdiction AOJ for further development.


FINDINGS OF FACT

1. Symptoms of low back pain manifest prior to the Veteran's service in the Southwest Asia theater of operations.

2. The Veteran has not been diagnosed with a chronic disability resulting in back pain at any point during the appeal period.


CONCLUSION OF LAW

A chronic low back disability was not incurred in or aggravated by active duty service and may not be presumed to have been incurred therein.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.317 (2015).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Veteran has been provided notice letters throughout the appeal that address all notice elements required.  There has been no allegation of notice error in this case.  See Shinseki v. Sanders/Simmons, 556 U.S. 396 (2009). 

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A ; 38 C.F.R. § 3.159 (2015).

Service treatment records are associated with claims file.  All post-service treatment records identified by the Veteran have also been obtained.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  The Veteran has been afforded a number of VA examinations.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159(c)(4) (2015); Wells v. Principi, 327 F.3d 1339, 1341 (Fed. Cir. 2002).  These VA examinations are adequate for the purposes of the instant appeal, as they involved a review of the Veteran's pertinent medical history as well as a clinical evaluation of the Veteran, and provide an adequate basis for the diagnosis rendered.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  


The instant appeal has been previously remanded for the provision of a VA examination.  The Board acknowledges that, contrary to the Board's instructions, an etiological opinion was not obtained.  However, as discussed below, there is no competent evidence of a currently diagnosed lumbar spine disability.  Therefore, the absence of an etiological opinion is rendered moot.  There has been substantial compliance with the Board's remand directives, and adjudication of the appeal may proceed.  See Stegall v. West, 11 Vet. App. 268, 271 (1998). 

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

Service connection may be established for a chronic disability resulting from injury suffered or disease contracted in the line of duty in active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  There must be competent evidence of a current disability; medical evidence, or in certain circumstances lay evidence, of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

The Veteran claims service connection for a low back disability as directly related to his active service.  

Significantly, however, the Veteran has not identified any competent medical records which may support a current diagnosis of a low back disability.  The reports of each VA examination of record notes only that the Veteran suffers from low back pain.  However, pain is not, in and of itself, a disability for the purposes of service connection.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) (holding that pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted), appeal dismissed, 259 F.3d 1356 (Fed. Cir. 2001).  Even accepting that the Veteran suffered from back pain during service, such symptomatology is not germane in the absence of any resulting chronic disability.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (a "current disability" exists if the diagnosed disability is present at the time of the claim or during the pendency of that claim).

Given the Veteran's service in Southwest Asia, the Board has considered the applicability of 38 C.F.R. § 3.317, pertaining to undiagnosed illnesses.  However, the record clearly shows the Veteran began to experience back pain in 2003, well before his service in the Southwest Asia theater of operations.  As the undiagnosed pain manifest before qualifying service, the provisions of 38 C.F.R. § 3.317 do not apply in this case.

The preponderance of the evidence is against the claim.  As such, the benefit-of-the-doubt rule does not apply in this case, and the Board finds that the Veteran's claim for service connection for a low back disability must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Service connection for a low back disability is denied.




____________________________________________
CHRISTOPHER MURRAY
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


